The bill of complaint in this case alleges that the infant plaintiff, who was eighteen years old when it was filed on September 4th, 1935, became acquainted, at the age of fifteen years, with the defendant, who was then twenty years old, and they had frequent associations without the knowledge of the plaintiff's parents; that as the result of "solicitation and womanly arts practiced upon him by the defendant," he cohabited with her on numerous occasions; that the plaintiff was then attending school, but the defendant "would continuously seek out the infant plaintiff wherever he might be and practiced her womanly arts upon him"; that the defendant "became pregnant with child," which was born on or about July 10th, 1935; that during her pregnancy the defendant "threatened and coerced by deceit and fraud the infant plaintiff so that on or about November 20th, 1934, the said infant plaintiff went with the defendant to Ellicott City," where she suggested that "he wait outside of a building in said city as he looked too young to have a marriage license issued to him (she went in and obtained the license by perjured testimony)"; that "the license was procured by the defendant with her own money, she having previously purchased a wedding ring on the installment plan on her own account"; that "the infant plaintiff was in great fear and lacked complete understanding of the ceremony to be performed"; that the defendant and the infant plaintiff *Page 430 
"then went to a minister in said city," where they "went through some form of ceremony which the complainant now understands and believes to have been the usual marriage ceremony"; that he then returned to reside with his parents, and the defendant to reside with her sister-in-law, in Baltimore City; that "prior to going to Ellicott City the defendant threatened to send the infant plaintiff to jail, and is still threatening to send him to jail in the event he should fail to support said infant child," "even though there is some doubt in the mind of the infant plaintiff as to the parenthood of said child"; that "all of these things were done without the knowledge and consent of the infant plaintiff's parents"; that on or about August 29th, 1935, the sister-in-law of the defendant visited the parents of the plaintiff and informed them of the marriage ceremony between the plaintiff and the defendant; "whereupon the infant plaintiff disclosed to his parents the purported ceremony"; that the "infant plaintiff had neither the desire nor the intention of becoming wedded to the respondent nor has he any such desire or intention now, but by coercion and threats practiced upon him by the defendant, he was forced to go through such a ceremony."
The primary purpose of the bill, which was filed by the infant plaintiff through his father as his next friend, is to have his marriage to the defendant annulled. It is further proposed by the bill that the infant child therein mentioned be placed, and maintained by the plaintiff, in a home selected by the court.
The appeal is from an order overruling a demurrer to the bill and directing the defendant to file her answer within thirty days.
In our opinion the allegations of the bill are sufficient to require an answer. For the purposes of the demurrer it is conceded in effect that the youthful plaintiff was induced by the adult defendant to have sexual relations with her frequently, and was fraudulently forced, when he was only seventeen years old, to marry her under threat of criminal prosecution and imprisonment on account *Page 431 
of her pregnancy, and by the use of a license procured by her perjury, and that they have lived separately since the marriage. It was not necessary for the bill to describe the particular "arts" by which the alleged seduction of a schoolboy by a woman five years his senior was accomplished. The averment as to her threat of sending the plaintiff to jail, which could not have been enforced at the time of the marriage (Allen v. State,128 Md. 265, 97 A. 362; Code art. 12, as amended by Laws 1927, ch. 458), was sufficiently definite to apprise the defendant as to the ground of the alleged fraudulent coercion. In Corder v.Corder, 141 Md. 114, 117 A. 119, a marriage between the plaintiff, a sixteen year old girl, and the defendant, her father's chauffeur, was annulled upon evidence that it was induced by the defendant's false assurances as to his moral character, that it was solemnized in pursuance of a license obtained by his perjury, that it was contracted without the consent of the plaintiff's parents, and that it was not followed by cohabitation. While the prenuptial incontinence admitted by the bill in this case, and the ensuing birth of a child, may add to the burden resting upon the plaintiff to prove convincingly that the marriage occurred under circumstances which would justify a decree for its annulment (Wimbrough v. Wimbrough,125 Md. 619, 94 A. 168; Owings v. Owings, 141 Md. 416, 118 A. 858), we think the order overruling the demurrer, and contemplating a trial of the case on its merits, should be affirmed.
The defense of laches raised by the demurrer is not sustainable as against the allegations of the bill of complaint.
Order affirmed, with costs, and cause remanded for furtherproceedings.
BOND, C.J., filed a memorandum as follows:
It seems to me the objections raised go rather to the difficulty of proving such facts as are alleged. The burden of proof is a heavy one. Samuelson v. Samuelson, 155 Md. 639,142 A. 97. But taking the allegations at their *Page 432 
face value, they seem to me sufficient to entitle the plaintiff to produce his proof.